DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/10/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  A copy of Foreign Patent Document 1, JP 2018-206747, was submitted by the Applicant, but the copy was not in English. It has been placed in the application file, but the information referred to therein has not been considered, and the IDS has been annotated by the Examiner to reflect that status. In lieu of an explanation of relevance, an English translation copy of JP 2018-206747 would also be suitable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layer of the porous particle having a rock salt s must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. A drawing of the claimed porous particle, containing all elements of Fig. 3 in the instant case, and amended to also contain a layer having a rock salt structure, and the coating of lithium tungstate, would be sufficient to remove the Examiner’s objection. Such an amended drawing may aid the Examiner and other entities to fully comprehend the claimed porous particle, and promote compact prosecution.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention “NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims, although within the scope of the currently titled invention, are specifically directed towards a porous particle within a layered lithium composite oxide, for benefit as a positive electrode active substance. The title of the invention should align closer with the specific nature of the claimed battery features.
The Amendment to the Specification, received on 7/10/20, requests the Examiner to “replace the Abstract with the attached substitute Abstract.” Applicant has submitted two Abstract documents, both with a receipt date of 7/10/20, titled “Abstract of the Disclosure” and “Abstract,” providing an unclear designation on which Abstract is intended to be the Substitute. Examiner requests the Applicant re-submit the Abstract that is intended to be the Substitute Abstract.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Claims 1-3 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A)   The breadth of the claims;
(B)   The nature of the invention; 
(C)   The state of the prior art; 
(D)   The level of one of ordinary skill; 
(E)   The level of predictability in the art; 
(F)   The amount of direction provided by the inventor; 
(G)   The existence of working examples; and 
(H)   The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 

The broadest reasonable interpretation of Claims 1-3 entails a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle. The porous particle possesses specific properties, such as a layer having a rock salt structure, void ratio, a minimum opening diameter of at least two voids, and a lithium tungstate coating on the surface of the particle. The instant specification does not provide direction on how to produce a lithium composite oxide containing a porous particle with all of the claimed characteristics. 
At the time of filing for the present invention, the state of the art was such that a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle, had been known in the art. Particles with two or more voids had already been disclosed, and void ratios had been recorded. 

112(a) - Void Opening Diameter
At the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the porous particle’s void opening diameter as an attribute of the particle that was created with intention. For closest prior art, see Aida et al (US Patent Publication 20190036112A, published 1/31/19). Accordingly, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of voids and measuring the void opening diameters, but also disclose how a person of ordinary skill in the art would obtain a porous particle containing two or more voids having diameters that are at least 10% of the particle diameter of the porous particle.
The instant specification discloses a total of 26 examples (13 Examples, 13 Comparative Examples [0039, 0041-0045]) of the porous particle, and represents the experimental results in Table 1 ([0054]). Table 1 discloses data regarding the void diameters of each example in the “diameter of second largest void/particle diameter (%)” column. Although that column may communicate whether the porous particle of each example contains two or more voids having diameters that are at least 10% of the particle diameter, it does not aid the specification in offering enough information to provide guidance on how to influence a void opening diameter of the specified size for a porous particle.   
Examples 1 to 7 and Comparative Examples 1 to 5 are grouped together in the disclosure ([0043]), due to these examples sharing several of the same process steps to make the porous particle. The specification discloses (with diameter of second largest void/particle diameter value in Table 1 inserted by Examiner) in the case of Comparative Examples 1 (6%), 2 (6%) and 4 (8%) and Example 6 (10%), the void ratio and void diameter were lowered by increasing the reaction time. In addition, in the case of Example 7 (24%) and Comparative Example 5 (38%), the void ratio and void diameter were increased by lowering the ammonium ion concentration and increasing the precipitation speed ([0043]). The specification does not provide a working example that establishes a baseline value for reaction time, ammonium ion concentration, and precipitation speed before it is varied in order to influence the diameter measurement. Additionally, since the relative terms “lowered” and “increased” are used to describe altering process variables, there is an undue amount of experimentation required to understand the necessary conditions to produce a particle with the claimed void opening diameter. The instant specification is silent to whether the varying measurements of diameters in the remaining groups of examples ([0045-0046]) are achieved by modifying the process variables discussed above, or whether other, undisclosed variables are changed. 
The disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claims regarding the particle containing two or more voids having diameters that are at least 10% of the particle diameter of the porous particle. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims, and Claims 1-3 are rejected.

112(a) – Layer Having a Rock Salt Structure
At the time of filing for the present invention, the state of the art was also limited in its ability to possess and/or disclose the porous particle’s surface including a layer having a rock salt structure of a specified thickness range. For closest prior art, see Hiratsuka (JP 2017-018768, published 04/05/2018, English equivalent as US2019/0221828 A1).  Therefore, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of a layer having a rock salt structure, but also disclose how a person of ordinary skill in the art would obtain a porous particle containing a 5 nm to 80 nm thick layer having a rock salt structure.
The Specification discloses that Comparative Examples 1-3, 6-8, and 10-12 did not possess the layer having a rock salt structure, since the treatment for forming the layer having a rock salt type structure was not carried out for those examples ([0043, 0045, 0046]). For all other examples, resulting in thickness measurements from 5 to 80 nm, the specification discloses the thickness of the layer having a rock salt type structure was controlled by altering the concentration of the metal component-containing mixed liquid, the pH, the stirring speed and the reaction time ([0043]). The specification does not provide a working example that establishes a baseline value for the initial concentration of the metal component-containing mixed liquid, the pH, the stirring speed or the reaction time. Additionally, there is no direction in the Specification as to how those process variables are to be altered (e.g. increased by x, wherein x is a unit of measure). Therefore, there is an undue amount of experimentation required to understand the necessary conditions to produce a particle containing a 5 nm to 80 nm thick layer having a rock salt structure.
The disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claims regarding the particle containing a 5 nm to 80 nm thick layer having a rock salt structure. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims, and Claims 1-3 are rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface part of the porous particle" in Line 7 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim, as the “part” (interpreted by Examiner to be synonymous with portion, or any amount less than the entirety) of the surface had not been established, and therefore is indefinite. 
Claim 1 recites the limitation "the layer having a rock salt structure" in Line 8 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim, wherein it is unclear if the limitation applies to the layer in Line 7 of Claim 1, or if the layer in Line 8 of Claim 1 is an additional layer. 
Claim 1 recites the limitation "the surface of the porous particle" in Line 13 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim, as “the surface” had not been established, and therefore is indefinite. Further, it is unclear whether the limitation of “the surface part” mentioned in Line 7 and “the surface” in Line 13 of Claim 1 are referring to the same surface, or different surfaces. Examiner is unclear on the relationship between the particle exterior, rock salt structured layer, and lithium tungstate coating. The Specification discloses the method of measuring the thickness of the layer having a rock salt type structure as being calculated by quantifying the image intensity of a lithium layer relative to the image intensity of an adjacent transition metal layer ([0024]), which does not offer direction on orientation of the layers or surfaces. As mentioned above in the drawing objections, amendments to the drawing of the particle would aid in understanding this arrangement of layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest due to their applicability to the instant claims are two sources: Aida et al (US Patent Publication 20190036112 A1) and Hiratsuka (JP 2017-018768, English equivalent as US 20190221828 A1).
Aida discloses a non-aqueous electrolyte secondary battery (Aida, [0097]), comprising a positive electrode ([0098-0099]), a negative electrode ([0100-0101]), and a non-aqueous electrolyte ([0103-0104]), wherein the positive electrode is provided with a positive electrode active substance layer ([0022-0028], Fig. 1), the positive electrode active substance layer contains a lithium composite oxide having a layered structure ([0121]), the lithium composite oxide includes a porous particle ([0026]), the void ratio of the porous particle is not less than 15% but not more than 48% ([0120]), and the porous particle is provided with a coating that contains lithium tungstate ([0049-0050]). Aida also discloses the lithium composite oxide having a layered structure is a lithium nickel cobalt-manganese based composite oxide ([0022]). Aida is silent to the surface of the porous particle including a layer having a rock salt structure.
Hiratsuka discloses a non-aqueous electrolyte secondary battery, comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte ([Hiratsuka, 0007]), wherein the positive electrode is provided with a positive electrode active substance layer ([0013]), the positive electrode active substance layer contains a lithium composite oxide having a layered structure ([0044]), the lithium composite oxide includes a porous particle ([0013]), the surface part of the porous particle includes a layer having a rock salt structure ([0066]), and the void ratio of the porous particle is not less than 15% but not more than 48% ([0083]). Hiratsuka also discloses the lithium composite oxide having a layered structure is a lithium nickel cobalt-manganese based composite oxide ([0045]). Hiratsuka is silent to disclosing the thickness measurement of the layer having a rock salt structure, and if the surface of the porous particle is provided with a coating of lithium tungstate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached at 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 4162                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721